Hall, Justice.
It is obvious that the verdict in this case is supported by the evidence, and should stand, unless the judge of the superior court failed to charge a request of the plaintiffs which should have been given, or gave an erroneous charge, that influenced the finding, and which should have been omitted.
We think he did neither.
The plaintiffs held a mortgage, made by Pierce, which had been foreclosed in their name against Wilkins, as Pierce’s administrator. After the foreclosure of the mortgage, there were negotiations between them and Wilkins & Cain about some matters of business which Wilkins & Cain, as attorneys at law, had in hand for them; these negotiations resulted in an order from the plaintiffs to Mr. Knight, their attorney, to pay the proceeds of the mortgage to Wilkins & Cain. Wilkins caused this mortgage to be satisfied, and charged up the amount to Pierce’. estate, and returned the charge to the court of ordinary, which Was allowed. Thereafter there was a division in kind of the *499estate of Pierce among Ms heirs, and this mortgaged land falling to one of them, she sold and conveyed it to Thigpen, who is the claimant in this case. This conveyance was made some ten years after the foreclosure of the mortgage, There is not the slightest evidence in the record that the claimant had notice of any of the facts relied on by the plaintiffs to subject this property. The only notice he seems to have had from the records of the courts, or from any other source, was of the facts above detailed in respect to the extinguishment of the lien of the mortgage.
1. The court did not err in refusing to charge plaintiff’s written request that, “ in this case the claimant bases his claim upon the ground that plaintiffs in fi.fa. transferred their judgment to Wilkins & Cain, and that Wilkins, as administrator of Pierce, paid the amount of the judgment to them as such transferees. To sustain this allegation, the claimant must prove that the plaintiffs in fi.fa. transferred their judgment in writing, and not otherwise, to Wilkins & Cain, and unless claimant made this proof, the jury should find the property subject to the execution.” The claimant did not base his claim upon any transfer of this fi.fa. to Wilkins, but upon the fact of payment. Wilkins & Cain did not setup any claim to a transfer of this judgr ment; they contracted with the plaintiffs to collect the same and turn over the proceeds to them. It was Wilkins’s duty, as administrator, of Pierce to pay this debt. What necessity was there for handing the money to plaintiffs’ attorney, merely to have it returned to Wilkins & Cain. They were at all events entitled to receive it, and receiving it from Pierce’s estate, they only did what was proper in satisfying the mortgage fi. fa.
2. If this view be correct, then the court should have charged, as he did, the plaintiffs’ request, “ that if the jury found from the evidence that Wilkinson & Wilson, or B. J. Wilson, one of that firm, ordered the proceeds of the Pierce fi.fa. to be paid by their attorney to Wilkins & Cain, and that Wilkins & Cain got the proceeds, then this was a full *500payment of theft. fa., and they should find the land not subject.”
3. It is insisted that Wilkins’s testimony was incompetent and should have been rejected, because, as it is alleged, he had made solemn admissions in judioio, in suits involving his right to this y?, fa., between plaintiffs and Wilkins & Cain, and that he was thereby estopped.
The inconsistency between these admissions and Wilkins’s testimony in this case is not apparent. The two may be reconciled, and wherever this is practicable, the law requires it to be done, in order to save the witness from the imputation of false swearing. At most, this was a fact affecting the credit of the witness, and was properly left to the jury. Estoppels are not favored, and should not be resorted to except in cases “ where it would be more unjust and productive of more evil to hear the truth than to forbear the investigation.” Code, §3753. They apply only as between parties and privies to the suit or litigation in which the admissions relied on as an estoppel were made. The claimant in this case was an utter stranger to these proceedings; he did not hold under Wilkinson & Wilson, or Wilkins & Cain, but under Pierce’s heir at law, who had, in due course of administration, acquired title to the property in question; and it does not appear that he had notice of any incumbrance upon his title; indeed it is evident that he was apprised there was none.
Judgment affirmed.